                                                                                  FILED
 1                                                                                DEC 2 0 2018
 2                                                                          CLERK, U.S. DISTRICT COURT
                                                                          SOUTHERN DISTRICT OF CALIFORNIA
 3                                                                        BY        ~: ";>·       DEPUTY


 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                        Case No.:        18CR4586-BTM
11
                        Plaintiff,
12                                                     ORDER AND JUDGMENT TO DISMISS
              v.                                       INFORMATION WITHOUT PREJUDICE
13
      IBAN ALCOCER-RAMIREZ,
14
                        Defendant.
15

16

17

18         Upon         motion   of     the   UNITED    STATES     OF    AMERICA,     and    good    cause

19   appearing,

20         IT IS ORDERED that the Information in Case No. 18CR4586-BTM against

     defendant IBAN ALCOCER-RAMIREZ be, and hereby is, dismissed;,/ .. :..LLJ......,._...L.
           ·~                                                                                ~-c,.1·
     ~T            IS   S~   ORDERED.
23

24   DATED:

25

26

27

28
